 NEWSPAPER GUILD OF NEW YORK439Newspaper Guild of New York'(Local 3 of theAmerican Newspaper Guild,AFL-CIO, CCL)andNew York Post Corporation2andNew YorkNewspaper Printing Pressmen's3Union No. 2,Subordinate Local of the International Pressmenand Assistants'Union of North America. Cases2-CD-360-1 and 2-CD-360-211.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that thePressmen and the Guild are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEMay 16, 1968DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN,JENKINS,AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Employer, alleging a viola-tion of Section 8(b)(4)(D) by the Guild. Pursuantto a notice, a hearing was held on November 17,1967, and January 4 and February 8, 1968, at NewYork, New York, before Jacques Schurre, HearingOfficer.The Employer, the Guild, and the Press-men appeared at the hearing and were afforded fullopportunity to be heard, to examine and to cross-examine witnesses, and to adduce evidence bearingon the issues. All parties filed briefs which havebeen duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, a New York corporation with itsprincipal office and business establishment locatedin New York, New York, is engaged in publishing adaily newspaper, the New York Post. The Em-ployer annually purchases and receives goodsvalued in excess of $50,000 directly from outsidethe State of New York. The parties stipulated, andwe find, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.Herein called the GuildzHerein called the EmployerHerein calledthe PressmenA. The Work in ControversyThe dispute at issue concerns the handling andtransporting of metal stereotype plates after theyhave been produced by stereotypes at the Em-ployer'sSouthStreetplantforuseon thenewspaper presses ("live" plates) and on theirreturn after use to the melting pots to be melteddown and reused ("dead" plates).B.The Basic FactsThe Employer produces its newspaper at two lo-cations: the West Street location which houses edi-torial, composing, office, and administrative per-sonnel, as well as printing employees, and the SouthStreet location acquired from the New York Jour-nal-American in October 1967, which handlesmostly overflow printing work. At the West Streetplant the handling of the metal stereotype plates isdone by composing room utility employees who areincluded in the Guild's bargaining unit. At theSouth Street location similar work is done byplateboys (also called flyboys) who are in the bar-gaining unit covered by the Pressmen. The func-tions of the two job classifications are similar, butsince the layout of the pressroom and stereotypersarea at West Street differs from that at South Streeta physically different method of transporting platesisused. At the West Street location a dumbwaitertype elevator is used to carry the plates from theshavers in the stereotype area on the second floorto the press room on the first floor. A power-drivenconveyor belt is used for transporting the plates inthe South Street plant since the stereotype depart-ment and the press room are on the same floor,although the latter is at a lower level.At both the West and South Street plants, per-sonnel of the stereotype department make card-board mats from metal pages prepared in the com-posing room and from the cardboard mats metalstereotype plates are cast. After a stereotyper hascast a plate, inspected it, marked it with a pagenumber and sent it through a shaver to ensure thatall plates are of uniform thickness, the "live" plates171 NLRB No. 69 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDare routed to the pressroom and to the proper pressline.After use the "dead" plates are removed fromthe presses and returned to the stereotype depart-ment for remelting and recasting. The handling andthe transporting of the plates is performed by thecomposing room utility employees at the WestStreet plant,and by the plateboys or flyboys, at theSouth Street location.After the South Street plant was purchased bytheEmployer in September 1967, it met withrepresentatives of the Pressmen to discuss thepressroom operations. The Pressmen proposed, andtheEmployer agreed, that all work assignmentsheretofore made by the Journal-American under itscontract with the Pressmen be continued withoutchange, and thus it was agreed that the plateboys(flyboys) who had been included in the Pressmen'sunit would continue to perform the handling andthe transporting of the metal plates describedabove. When the Guild learned of this agreement itprotested the assignment,and on September 29,1967, engaged in a work stoppage at the WestStreet plant for the admitted purpose of compellingthe Employer to yield to its demand. The strike washalted soon thereafter when the Employer filed theinstant charge.IV.THE CONTENTION OF THE PARTIESThe Employer's position is that the work of han-dling the live plates and the dead plates and relatedwork at the South Street plant should be [done]solely by one union, but leaves the question ofdeciding which union should be awarded the workto the Board. In its brief the Employer points outthe following evidence, which is in the record, forthe guidance of the Board in making a determina-tion:Neither the collective-bargaining agreementbetween the Post and the Guild, nor the collective-bargaining agreementbetween the Post and thePressmenspecifically or clearly provides that thework in dispute be assigned to a particular union.The physical layout at the West Street and theSouth Street locations differ because of the dif-ferent locations of the pressroom and the stereo-type department. At the West Street location thedepartments are on different floors and at theSouth Street location the two departments are ad-jacent to each other. The present practice of theplateboys (flyboys) handling the transporting of thelive and the dead plates is identical to the practicewhich has prevailed for many years at the SouthStreet location. Area practice does not appear to beconclusive.The Pressmen argue that the plant layoutreferred to above and the work flow at the SouthStreet plant make it more efficient and economicalfor plateboys (flyboys) to perform the work sincethey spend much time in an area in which otheremployees represented by the Pressmen work.Thus, by having the work performed by employeesrepresented by the Pressmen such employees canbe interchanged to perform other press work duringperiods of inactivity. The Pressmen point out thatbecause of this the plateboys (flyboys) are trainedand are prepared to do other work related to thetotal pressroom operation, and that this makes for amore flexible and integrated operation. In addition,the Pressmen point out that the assignment of thework to the Pressmen has not taken any jobs fromthe Guild, but to the contrary, has preserved jobswhichwould otherwise be lost by Pressmen.Finally, the Pressmen argue that although there isno clear or precise contract assignment of the dis-puted work in either the Guild or Pressmen'scontracts, such work has through long practicebeen recognized as pressmen's work.On the other hand, the Guild contends that itscollective-bargaining agreement with the Employerrequires the assignment of the work to employeescovered by the Guild contract. The contract forover 30 years has covered functionally identicalwork at the West Street plant and the Pressmen attheWest Street plant have never challenged suchassignment. In line with this contention is thefurther argument that the South Street plant is es-sentially an accretion to the existing unit and thecontract covering the West Street plant applies. Inaddition, the Guild points out the skills of the com-posing room utility men are almost identical to thatof the plateboys and performance of the job or jobskill cannot be a consideration. Finally, the Guildargues that although no immediate jobs are beinglost, the immediate effect is to subtract work whichwould be available to Guild members while addingwork for the Pressmen, so that the long range effectmight be to eliminate the composing room utilityjob classification since there appears to be an intentby the Employer to move the entire operation ulti-mately to South Street. The Guild contends thatthere is no fixed area practice in the New York Citynewspaper industry.V.APPLICABILITY OF THE STATUTEThe charge,which was duly investigated by theRegional Director, alleges a violation of Section8(b)(4)(D)of theAct. TheRegional Director wassatisfied upon the basis of such investigation thatthere was reasonable cause to believe that a viola-tion had been committed and directed that a hear-ing be held in accordance with Section 10(k) of the NEWSPAPERGUILD OF NEW YORK441Act. On the basis of the entire record, including theGuild's work stoppage because of the assignment ofthe disputed work, we find that there is reasonablecause to believe that a violation of the Act has oc-curred and that the dispute is properly before theBoard for determination.VI.THEMERITS OF THEDISPUTESection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving dueconsideration to various relevant fac-tors.'Certain of theusualfactors normally consideredby the Board, such as skills, area, and industrypractice, arbitration or jurisdictional awards, Boardcertifications and collective-bargaining agreements,in our opinion, provide little basis for determiningthe instant dispute. Thus,it is clearthat the skillrequirements are minimal, and composing roomutility employees represented by the Guild couldhave taken over the disputed work in the SouthStreet plant with little or no training and satisfac-torily performed the work. Although area practicewould appear to favor the Pressmen, since 1939employees represented by the Guild at the WestStreet plant have been satisfactorily performing thehandling and transporting of the metal stereotypeplates. The record shows no arbitration or jurisdic-tional awards involving the assignment of the workin issue.Finally, although the Pressmen's contractwith the defunct Journal-American did not specifi-cally cover plateboys and/or flyboys, it appears forthe many years during which the contracts were ineffect the jobs in question were covered by thePressmen'scontracts.Significantly,during thatperiod, although the Guild had bargaining agree-ments with the Journal-American, substantially thesame asitsagreement with the Post, it had neverclaimed the disputed work at the South Streetplant.While the Guild's contract with the Employerappears specifically to cover composing room utili-ty employees at the West Street plant, the contractappears to apply to the originalunitcertified in1939 by the Board and does not specifically covernewlyacquiredplantswhose employees arecovered by contracts with other unions.As indicated above, the handling and transport-ing of the metal stereotype plates at the SouthStreet plant has been assigned to the plateboys,who had been performing the work for many yearsunder the contract which the Pressmen had withthe defunct Journal-American. Thus, assigning thework to the Pressmen means a more efficient use oftheEmployer's labor force, since it does notrequire the hiring of additional composing roomutility employees and avoids the layoff of plateboys.Furthermore, the work continues to be performedwithout interruption and in a manner apparentlysatisfactory to the Employer. It also appears that as-signing the work to plateboys results in a more effi-cient use of manpower since they are trained anddo other work related to the total press operation,when required. As for the long range effect uponthe jobs of composing room utility employees if theEmployer should move the West Street operationto the South Street location, the record indicatesthat the possibility of such change is merely in theplanning stage, is not imminent, and the effect thatthismight have upon the jobs in dispute is at bestspeculative.We have weighed all the factors favoring theGuild's claim and those favoring the Pressmen, andwe conclude that the plateboys (flyboys)represented by the Pressmen are entitled to thedisputed work and we shall determine the disputein their favor. In making this work assignment tothe plateboys (flyboys), we are persuaded by therecord showing that the Employer is not therebyrequired to hire additional employees to performthe work involved, and at the same time the workand the jobs of the composing room utility em-ployees are not directly affected. In addition, wealso rely upon the fact that the plateboys (flyboys)have shown that they can acceptably perform thework in dispute, the Employer is apparentlysatisfied with the results achieved, and that the as-signment makes for efficiency and economy.'Inmaking this determination, we are assigningthedisputedworktoplateboys(flyboys)represented by the Pressmen, but not the Pressmenor its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardherebymakes the following determination ofdispute.'N L R BvRadio& Television Broadcait Engineers UnionLcua!12/2,InternationalBrotherhood of Electrical Warders [Cohonhia Broach actingSvstenil, 364 U.S. 573,InternationalA.ssiniatat of Machousts, Lodge No1743, AFL-CIO (J A Jones Construction Compton),135 NLRB 1402,14115EngravingService Companyand SenueEleurotspe Conipmn.167NLRB 954 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD1Plateboys (flyboys)employed by the Em-ployerat its South Streetplant whoare representedby thePressmen,are entitled to perform the han-dling and the transporting of metal stereotypeplates in connection with the publishing of the Em-ployer's New Yorknewspaper.2.The Guild is not entitled by means proscribedby Section 8(b)(4)(D) to force or require the Em-ployer to assign the work in dispute to employeesengaged as composing room utility employees whoare currently represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, the Guild shall noti-fy the Regional Director for Region 2, in writing,whether or not it will refrain from forcing or requir-ing the Employer by means proscribed by Section8(b)(4)(D), to assign the work in dispute to com-posing room employees rather than to plateboys(flyboys).